Citation Nr: 0216906	
Decision Date: 11/22/02    Archive Date: 12/04/02	

DOCKET NO.  99-15 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic renal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the 
Indianapolis, Indiana, VARO.  


FINDING OF FACT

The probative medical evidence of record indicates that the 
veteran's renal disorder, particularly failure of the right 
kidney function, is attributable to his active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
current renal condition, particularly failure of the right 
kidney function, was incurred during his active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5126 (West Supp. 2002); see also Holliday v. Principi, 
14 Vet. App. 280, 284-86 (2001) (holding all sections of 
VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was not applicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  The Court has also concluded that the VCAA 
was not applicable where the appellant was fully notified 
and made aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet. App. 362 (2001); 
Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim")  

In view of the allowance of the veteran's claim, further 
assistance is not necessary to substantiate the claim.  The 
undersigned notes that the Board itself sought additional 
development in the matter in May 2002 and additional medical 
records have been associated with the claims folder.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Court has held that, in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Court has also held that "generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  See also Rose v. West, 11 Vet. App. 169, 
171 (1998).  

Service connection may also be granted on the basis of a 
post service diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of 
§ 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a chronic condition when:  (1)  
A chronic disease manifests itself and is identified as such 
in service (all within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during a presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
arises when there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove a claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the instant case, there is considerable medical evidence 
of record pertaining to the veteran's renal condition.  The 
service medical records reflect that he was hospitalized at 
a service department facility in March 1953 for treatment of 
a left inguinal hernia.  Examination at admission revealed 
pyelonephritis.  The veteran received treatment for it.  
Discharge examination in April 1953 made reference to right 
pyelitis while hospitalized, but it was noted he just 
received treatment and the herniorrhaphy was not done.  At 
the time of examination by VA in July 1953, a notation was 
made that the veteran had a kidney condition discovered 
during urine testing at a service department facility in 
1953.  Reportedly, he had had no medical advice, treatment, 
or hospitalization since discharge from service.  Findings 
on current examination were negative and a pertinent 
diagnosis was made of "kidney condition, history, not found 
at time of this examination."  

As for the post service medical evidence, Ann Marie Gordon, 
M.D., stated in an October 2002 memorandum, that she had 
reviewed the claims file and the veteran's pertinent medical 
records.  She set out a clear and concise review of the 
medical evidence of record and the memorandum reflected that 
the veteran had received treatment for a kidney infection in 
1952 when he was found to have blood in the urine.  In March 
1953, the veteran also received treatment for gonococcal 
urethritis with a sulfa-based antibiotic Gantrisin.  Prior 
to the diagnosis of his infection, the veteran had 
reportedly undergone retrograde pyelography and an 
intravenous pyelogram (IVP).  The retrograde study showed 
evidence of blunting of the superior calyx of the right 
kidney that was noted as possibly secondary to an old 
inflammatory process.  The IVP revealed marked caliectasis 
of the superior pole of the right kidney and marked 
narrowing of the superior infundibulum that was noted as 
consistent with an inflammatory process.  She went on to 
indicate that, in 1956 during hospitalization for bilateral 
hernia repair at a VA medical facility, a kidney, urine, 
bladder film of the abdomen showed a persistent defect in 
the superior infundibulum in right renal collecting system.  
A retrograde pyelogram was suggested, but was not done at 
that time.  

She added that post service medical records revealed 
bilateral hydronephrosis during private hospitalization in 
the late 1990's.  An admission note during hospitalization 
in 1999 mentioned that the right kidney was not functioning.  
Cystoscopic examination showed that the renal insufficiency 
was secondary to obstruction.  

She further noted that:  

Hydronephrosis or dilation of the pelvis 
or calices of the kidney may result from 
obstruction to the flow of urine, 
vesicoureteral reflux, or it may be a 
primary congenital deformity without an 
apparent cause.  Mechanical obstruction 
of urinary tract can occur secondary to 
changes inside the tract including 
scarring in the ureter secondary to 
infectious or inflammatory processes or 
congenital or other deformities.  
Obstruction to the flow of urine, with 
attendant stasis and elevation in 
urinary tract pressure, impairs renal 
and urinary conduit functions and is a 
common cause of acute and chronic renal 
failure.  Chronic obstruction may 
produce permanent loss of renal mass and 
excretory capability.  Early diagnosis 
and prompt therapy are usually essential 
to minimize the otherwise devastating 
effects of obstruction on kidney 
structure and function.  

In conclusion, the veteran suffered 
several infections to the kidney during 
service.  One of the infections was due 
to neisseria gonorrhea, an organism that 
is usually sexually transmitted.  The 
veteran was not given standard 
antibiotic treatment for this kind of 
infection.  He also underwent several 
diagnostic procedures during service.  
These revealed marked defects of the 
right kidney.  No further testing was 
done until three years after his 
discharge when he was hospitalized at 
the VA Hospital in Chicago for bilateral 
hernia repair.  Again, there was 
identified a persistent defect in the 
right renal collecting system.  At that 
time, there was consideration for 
further evaluation, however, this was 
not pursued.  In 1998, he presented with 
renal insufficiency and at that time 
both kidneys were involved and the right 
kidney was deemed non-functional in 
1999.  Cystoscopy revealed that the 
renal insufficiency was secondary to 
obstruction.  

There is medical data to suggest that a 
defect in the right kidney was noted 
during service and again at the VA 
hospital three years after discharge 
from service.  There is also evidence 
that the etiology of these findings were 
not further elucidated.  In addition, 
the veteran suffered several infections 
of the urinary system during service and 
in one case was not appropriately 
treated.  Infectious processes can cause 
scarring and inflammatory reactions in 
the urinary tract and may have 
exacerbated his underlying renal 
condition.  It is therefore more likely 
than not that his current renal 
condition, particularly failure of the 
right kidney function, is related to the 
renal defects observed during service."  

The Board has carefully considered the medical data 
generated in this case.  It has found that, on balance, his 
and his representative's assertion that the veteran's 
current renal condition, particularly failure of the right 
kidney function, is attributable to his period of active 
service, is supported by the medical evidence of record.  
The October 2002 memorandum from Dr. Gordon is extremely 
comprehensive and most persuasive.  Certainly, the medical 
evidence is at least in equipoise vis-à-vis a finding that 
the veteran's current kidney problems originated in service.  
Accordingly, the benefit of the doubt is resolved in his 
favor by finding that his current renal condition, 
particularly failure of the right kidney function, was 
incurred in service.  





ORDER

Entitlement to service connection for a renal disorder is 
granted.  



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

